DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS, filed on 6 April 2021; (b) IDS, filed on 21 October 2021; and (c) IDS, filed on 7 January 2022.
*  *  *  *  *
Allowable Subject Matter
Claims 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the compounds represented by formulae (I)-(V) as recited in claim 1 are free of the prior art.  Additionally, Applicants have shown criticality when combining the claimed fatty-acid glycerol ester derivative compounds comprising the bubble-forming material (see, e.g. [00194] of the as-filed specification) with the claimed bisphosphonate group having an affinity to a calcium containing material (see [00196] of the as-filed specification) in the form of attachment of the claimed compound to kidney stones (see Example 6, [00342]) of the as-filed specification).  Therefore, the instant claims are novel and non-obvious.
Please note that this divisional application is based upon the restriction requirement (mailed on 2 April 2019) filed in parent application 15/737,705 and thus is eligible for the prohibition of nonstatutory double patenting rejections under 35 U.S.C. 121 (see MPEP 804.01).  The instant application was filed before 15/737,705 (U.S. Patent No. 10,646,432) was issued.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615